EXHIBIT 10.16(c)

Terms and Conditions Regarding the Grant of Awards

to Non-Employee Directors under the

2003 Equity Incentive Plan

of

Manpower Inc.

(Amended and Restated Effective January 1, 2008)

 

  1. Definitions

Unless the context otherwise requires, the following terms shall have the
meanings set forth below:

 

  (a) “Average Trading Price” shall mean, with respect to any period, the
average of the Market Prices on the last trading day of each full or partial
calendar quarter included within such period.

 

  (b) An “Election Period” shall mean a period of time (i) beginning on
January 1 of any year with respect to an individual serving as a Director as of
that date and, with respect to an individual becoming a Director after January 1
of any year, the date the Director first becomes a Director and thereafter
January 1 of any year and (ii) ending on (but including) the earlier of the date
of termination of a Director’s tenure as a Director or the next succeeding
December 31.

 

  (c) “Equity Plan” shall mean the 2003 Equity Incentive Plan of Manpower Inc.

 

  (d) “Retainer” shall mean the annual cash retainer payable to a Director as
established from time to time by the Board of Directors; provided, however, that
the term “Retainer” shall not include that portion of the annual cash retainer
as to which a right exists to make an election under, or for which a prior
election is in effect under, the Terms and Conditions Regarding the Grant of
Options in Lieu of Cash Directors Fees to Non-Employee Directors Under 2003
Equity Incentive Plan of Manpower Inc. (the “Option Terms”) or the Procedures
Governing the Grant of Options to Non-Employee Directors Under the 1994
Executive Stock Option and Restricted Stock Plan of Manpower Inc. (the “Option
Procedures”).

Any capitalized terms used below which are not otherwise defined above will have
the meanings assigned to them in the Equity Plan.

 

  2. Right to Elect Deferred Stock in Lieu of Retainer.

At the beginning of each Election Period, a Director may elect to receive, in
lieu of the Retainer to which he or she would otherwise be entitled for that
Election Period, Deferred Stock granted in accordance with the following. The
election shall cover 50 percent, 75 percent or 100 percent of the Retainer
payable to the Director for the Election Period. To be effective, the



--------------------------------------------------------------------------------

election must be made by notice in writing received by the Secretary of the
Company (i) on or before the December 31 immediately preceding the beginning of
the Election Period for an individual serving as a on such date, and (ii) on or
before the tenth business day after the date the Director becomes a Director for
an individual becoming a Director during a calendar year. Any such election made
by a Director within 10 business days after becoming a Director shall only apply
to that portion of the Retainer that is attributable to services performed by
the Director subsequent to the date of the election. The number of shares of
Deferred Stock granted shall equal (i) the elected percentage of the amount of
the Retainer payable to the Director for the Election Period to which the
election relates (not including any portion of the Retainer attributable to
services performed prior to the date of election for an electing Director who
becomes a Director during the year), divided by (ii) the Average Trading Price
for that Election Period (rounded to the nearest whole share). Such Deferred
Stock shall be granted, automatically and specifically without further action of
the Board of Directors, on the first day immediately following the last day of
such Election Period and will be fully vested on that date.

 

  3. Annual Grant of Deferred Stock or Restricted Stock.

 

  (a) Grant of Deferred Stock. Each individual serving as a Director on the
first day of each calendar year shall be granted on that day, automatically and
specifically without further action of the Board of Directors, a number of
shares of Deferred Stock equal to $100,000 ($117,000 for calendar year 2006)
divided by the Market Price on the last trading day of the immediately preceding
year (rounded to the nearest whole share). Such Deferred Stock shall vest in
equal installments on the last day of each calendar quarter during the year in
which granted. Each individual becoming a Director during a calendar year shall
be granted, automatically and specifically without further action of the Board
of Directors, a number of shares of Deferred Stock equal to (i) $100,000
multiplied by a fraction, the numerator of which is the number of days after the
date the Director becomes a Director through the next December 31, and the
denominator of which is 365, (ii) divided by the Market Price on the last
trading day prior to the date of grant (rounded to the nearest whole share). The
date of grant of such Deferred Stock shall be the date the Director becomes a
Director. Such Deferred Stock shall vest as follows: on the last day of the
calendar quarter during which the Director becomes a Director, a number of
shares of such Deferred Stock shall vest equal to the total number of shares
granted multiplied by a fraction, the numerator of which is the number of days
after the date the Director becomes a Director through the last day of the next
calendar quarter, and the denominator of which is the number of days after the
date the Director becomes a Director through the next December 31, and
thereafter the balance of the shares of such Deferred Stock (if any) shall vest
in equal installments on the last day of each remaining calendar quarter during
the year. Shares of Deferred Stock granted under this paragraph will not vest if
the Director is no longer a member of the Board of Directors on the vesting
date, and any shares of Deferred Stock held by a Director which remain unvested
at the time the Director ceases to be a member of the Board of Directors shall
be forfeited.

 

2



--------------------------------------------------------------------------------

  (b) Alternative Grant of Restricted Stock. Instead of receiving a grant of
Deferred Stock under this paragraph 3, a Director shall have the right to elect
to receive a number of shares of Restricted Stock equal to the number of shares
of Deferred Stock the Director would otherwise have been granted. To be
effective, such election must be made by notice in writing received by the
Secretary of the Company (i) on or before December 31 of the immediately
preceding year for an individual serving as a Director on the first day of any
calendar year, and (ii) on or before the tenth business day after the date the
Director becomes a Director for an individual becoming a Director during a
calendar year. Any such election to receive Restricted Stock made by a Director
within 10 business days after becoming a Director during a calendar year shall
only apply to that portion of the Deferred Stock the Director would otherwise
have received that is attributable to services performed by the Director in and
after the first full calendar quarter subsequent to the date of the election and
subsequent calendar quarters during the same calendar year. The date of grant of
such Restricted Stock shall be the first day of the full calendar quarter
beginning subsequent to the date of the election, and such Restricted Stock
shall vest on the same basis as such Deferred Stock would have vested. Where an
election to receive Restricted Stock is made by a Director within 10 business
days after becoming a Director during a calendar year, the Director shall
receive a grant of Deferred Stock equal to that number of shares of Deferred
Stock the Director would otherwise have received attributable to services
performed by the Director between the date the Director becomes a Director and
the last day of the calendar quarter in which the election is made.

 

  4. Deferred Stock: General Provisions

 

  (a) Distribution of Shares. The Company shall settle Deferred Stock granted
under these Terms and Conditions in Shares. Shares shall be distributed in
respect of such Deferred Stock (but only to the extent vested, as rounded to the
nearest whole Share) on the earlier of the third anniversary of the date of
grant (the “Fixed Distribution Date”) or, upon a Director ceasing to be a member
of the Board of Directors, within 30 days after the date of such cessation.
However, a Director holding Deferred Stock granted under these Terms and
Conditions shall have the right to extend the Fixed Distribution Date (any such
extended date or further extended date as provided below is also referred to
below as the “Fixed Distribution Date”) by a period of five years or more for
each such extension provided in each case the election to extend the Fixed
Distribution Date is made by notice in writing delivered to the Secretary of the
Company more than 12 months before the then existing Fixed Distribution Date.
Notwithstanding the foregoing, if a distribution of Shares under this paragraph
would otherwise occur outside of a “Trading Window” (as defined in the Manpower
Inc. Statement of Policy on Securities Trading), then the Company may delay the
distribution of such Shares until the beginning of the next Trading Window.

 

  (b)

Dividends and Distributions. On the first day of each calendar year, each
Director shall be granted, automatically and specifically without further action
of

 

3



--------------------------------------------------------------------------------

 

the Board of Directors, a number of shares of Deferred Stock equal to (i) the
aggregate amount of dividends (or other distributions) which would have been
received by the Director during the immediately preceding year if the Deferred
Stock held by the Director (whether or not vested) on the record date of any
such dividend or distribution had been outstanding common stock of the Company
on such date, (ii) divided by the Average Trading Price for the preceding
calendar year (rounded to the nearest whole share). Notwithstanding the
foregoing, a Director who ceases to be a member of the Board of Directors shall
be granted, automatically and specifically without further action of the Board
of Directors, on the day following the date of such cessation, a number of
shares of Deferred Stock equal to (i) the total amount of dividends which would
have been received by the Director during the year in which termination occurs
if the Deferred Stock held by the Director (whether or not vested) on the record
date of any such dividend had been outstanding common stock of the Company on
such date, (ii) divided by the Average Trading Price for the period from
January 1 of such year through the date of such cessation (rounded to the
nearest whole share). In the event of any distribution other than cash, the
foregoing shall be applied based on the fair market value of the property
distributed. Additional shares of Deferred Stock granted under this
subparagraph 4(b) shall be settled and Shares distributed in respect of such
Deferred Stock at the same time as the Deferred Stock to which the dividends and
distributions relate.

 

  5. Other Provisions

 

  (a) These amended and restated Terms and Conditions shall become effective on
January 1, 2008, and effective on that date shall supercede and replace the
amended and restated Terms and Conditions Regarding the Grant of Awards to
Non-Employee Directors under the 2003 Equity Incentive Plan in effect
immediately prior thereto.

 

  (b) The modifications reflected in this amended and restated document to
subparagraph 1(b) and the last sentence of paragraph 2 are intended to clarify
but not modify the meaning of those provisions.

 

  6. Application of Plan.

Except as otherwise provided in these Terms and Conditions, the Equity Plan
shall apply to any Deferred Stock granted pursuant to these Terms and
Conditions.

 

4